 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3AI PROPERTIES LLC,                               No. 2:18-CV-2345-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DAUN ABBOTT, et al.,
15                       Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. The

18   initial scheduling conference, set for December 11, 2019, was vacated because plaintiff failed to

19   file a scheduling conference statement as directed in the court’s December 3, 2018, order. On

20   December 6, 2019, the court directed plaintiff to show cause in writing why this action should not

21   be dismissed for failure to file a scheduling conference statement. Plaintiff responded to the order

22   to show cause on January 6, 2020, indicating that the parties have been engaging in ongoing

23   settlement discussions. A review of the docket reflects that plaintiff also submitted its scheduling

24   conference statement on January 6, 2020.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                  Good cause appearing therefor, the order to show cause is discharged. An initial

 2   scheduling conference is re-set for February 19, 2020, at 10:00 a.m., before the undersigned in

 3   Redding, California.

 4                  IT IS SO ORDERED.

 5

 6   Dated: January 21, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
